The plaintiff in error was convicted in the county court of Jackson county on a charge of selling intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
The judgment was rendered in January, 1927, and the appeal was lodged in this court in May, 1927. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. No jurisdictional or fundamental error is apparent.
The case is affirmed.